



Exhibit 10.19


Thomas Lillelund
[Address Intentionally Omitted]


29 June 2016    








Dear Thomas,


International Assignment to the UK    


I am pleased to confirm the details regarding your forthcoming international
assignment to the United Kingdom, to work in Aspen’s London office. You will
continue to be employed by Aspen Insurance UK Services Limited (AIUKSL), but
will be assigned from the Singapore branch of Aspen Insurance UK Limited (AIUK)
to the London office. We anticipate that this international assignment will
start on 1 August 2016 or on such other date to be mutually agreed between
yourself and the Company and will last for a term of three years (unless
otherwise mutually agreed and subject to the terms of the Service Agreement
dated 29 June 2016). At the conclusion of the assignment, the Company will
discuss with you whether you will localise in the UK or return to your home
country (Singapore).


During your assignment you will be based at AIUK’s office at Plantation Place,
30 Fenchurch Street, London, EC3M 3BD and you will report to Chris O’Kane, Group
CEO and Group CUO.


You will continue to be paid in Singapore. Under the Tax Equalization Policy,
where indicated, you will be subject to “stay at home” hypothetical tax
deductions equivalent to tax you would have paid had you remained in Singapore.
Aspen will cover the cost of any additional UK tax and national insurance
contributions that may arise as a result of your assignment.


This letter is supplemental to your Service Agreement dated 29 June 2016 and
confirms the terms and conditions which pertain to your international assignment
in the UK. Your employment shall continue to be governed by the Service
Agreement dated 29 June 2016.


Compensation: Your base salary will be USD 525,000, paid via the Singapore
payroll and subject to Tax Equalization. You will continue to be eligible for an
annual salary review each April.


Bonus: You will continue to be eligible to participate in the Company’s
discretionary, annual bonus scheme. Your bonus potential is 135% of annual
salary. Any bonus awards continue to be based on personal and group wide
financial performance and will be provided at the sole discretion of the Aspen
Group Compensation Committee of the Board. You will be liable for any
hypothetical tax due on bonus payments.


Work Permits/Visas: As a Danish national you will not require a work permit or
visa. However, we will be assisting your wife with obtaining the relevant entry
clearance as a dependent of an EU national which will allow her to enter the UK
and reside in the UK. AIUKSL will bear any costs related to obtaining the
relevant entry and residence permit.




1



--------------------------------------------------------------------------------





Medical Coverage: You and your family will be covered by an appropriate
international medical benefit plan. Details will be forwarded to you under
separate cover. You will be responsible for meeting the tax on this benefit in
kind to the level at which you would be liable on your Singapore equivalent
medical insurance. The Company will bear the additional tax cost arising from
the provision of private medical cover.


Relocation Allowance: A relocation allowance of USD $15,000 (net) will be paid
to you via the Singapore payroll. AIUKSL will be responsible for any income tax
or social security liability in relation to this sum.


This allowance is paid to cover any incidental costs incurred in connection with
your relocation (e.g. purchase and installation of electrical equipment such as
TVs, etc., medical assessments, fees associated with opening bank accounts,
obtaining driving permits, copies of any school records etc.)


Annual leave: Your annual leave will be accrued in accordance with the UK policy
and you will accrue 25 days’ annual leave per annum. You will follow the public/
bank holidays in the UK.


Benefits: You will continue to participate in the Singapore benefits plan where
possible (Life Insurance, Permanent Health Insurance, etc.). Further details
will be provided to you separately.


CPF Coverage: You will continue to participate in the Central Provident Fund
(CPF), subject to local legislation. Further details will be provided to you
separately.


Pre-Assignment Look and See Trip: Before the start of the International
Assignment, the Company will provide you with up to two “Look and See” trips to
the Host Country of up to 5 consecutive working days for yourself and your
family.


Aspen will cover the costs for business class travel to the host location. The
Company will also bear the additional tax and social security cost arising in
relation to the trips. In addition, expenses will be reimbursed or paid
according to the applicable Global Travel Policy.


Temporary Accommodation: The Company will provide temporary accommodation for
you and your family for an initial maximum period of four weeks. AIUKSL will be
responsible for meeting the tax and social security on this benefit in kind.


Accommodation: You will be provided with a housing allowance during the
assignment up to a maximum cost of GBP £8,000 per month. A lease will be taken
out by AIUKSL or such other entity as appropriate. AIUKSL will pay the deposit
direct to the Landlord and you will reimburse AIUKSL the deposit through a
payroll deduction from your monthly salary over 3 months.


At the end of the assignment, you will be entitled to the repayment of any
deposit returned to AIUKSL by the Landlord. In the event that AIUKSL terminates
the assignment for any reason prior to its anticipated expiry, AIUKSL will be
responsible for any penalties under the lease. The Company will bear the
additional tax and social security cost arising in relation to the provision of
accommodation.


Transportation: The cost of flights for you and your family at the beginning of
the relocation will be met by the Company. These should be booked via AIUKSL’s
travel agency and should comply with Aspen’s travel and expense policy.






--------------------------------------------------------------------------------





Tuition Assistance: The Company recognises the importance of maintaining both
the continuity of a curriculum and the level of education the children would
enjoy in the Home Country. Therefore, should the local public schools not be
deemed adequate, the Company will reimburse you to a maximum of GBP £20,000 per
child towards school fees per annum. The costs for application, registration and
tuition fees will be borne by the Company.


Costs that are not borne by the Company include, but are not limited to, books,
private lessons/ tutoring, transportation, outings and field trips, stationery,
school uniforms, meals, and electronic equipment. Please note that education
assistance does not include university or tertiary level course costs. AIUKSL
will be responsible for any income tax or social security liability on this
allowance.


Shipment of Household: AIUKSL will appoint a relocation company and meet all
reasonable costs relating to the relocation of you and your family to London.
Shipment (and all associated insurance) will be provided up to a limit of a 40
foot container for your personal belongings and household goods.


The relocation company will provide a full service including packing, delivery
and unpacking and the insurance of your belongings. AIUKSL will be responsible
for meeting the tax and social security on this benefit in kind.


Personal Effects: In addition to surface shipment of your household goods, we
will provide an air shipment of essential goods which are required for the
immediate set-up in London. This shipment is limited to 150kg and arrangements
will be made via the relocation company appointed to support your move. AIUKSL
will be responsible for meeting the tax and social security on this benefit in
kind.


Home Leave: During the assignment you and your family will be entitled to two
return business class flights from the UK to Singapore annually. The flights
should be booked via the AIUK preferred travel agent. AIUKSL will be responsible
for any income tax or social security liability.


Taxation: You will pay home country (Singapore) taxes (known as “hypothetical
tax”) during the assignment. However, you will also be liable to pay taxes in
the UK. In order to ensure that you are no worse off from a taxation perspective
as a result of the assignment, the Company will operate a policy of Tax
Equalization. This means that you will pay approximately the same amount of
taxes (and social security, as applicable), as you would have paid on Company
income (salary and bonus) had you not gone on assignment. Deductions of
hypothetical tax (and social security, as applicable) will be taken from your
monthly salary in the normal way.


Accordingly, the Company will pay all UK income taxes on salary, bonus,
allowances and benefits relating to this assignment. Please note that during the
period of your assignment, you will be personally liable for taxes on any other
assessable income or capital gains arising from personal investments, securities
etc. and any such costs calculated by the Company’s tax advisers in this regard,
will be for your own account.


By agreeing to the terms of the extended assignment, you accept and agree that
you will continue to:
1
Comply with UK and Singapore tax obligations;

2
Reimburse the Company via payroll in the event of UK or Singapore tax/ social
security refunds/ overpayments relating to the assignment;





--------------------------------------------------------------------------------





3
Reimburse Aspen within 30 days if you are no longer employed by the Company in
the event of UK or Singapore tax/ social security refunds/ overpayments relating
to the assignment.

4
Accept that Aspen is entitled to ownership of all foreign tax credits related to
the international assignment, and that the credits may be set-off against tax
liabilities before, during and after the assignment.

5
Cooperate fully with and provide all requested information to our tax advisers
in connection with tax return preparation and other obligations.



In order to assist with compliance, the Company will continue to provide the
following:


1
A tax interview on your exit from Singapore will be provided by
PricewaterhouseCoopers (PwC) who are our preferred suppliers.



2
A tax interview on your arrival in and departure from the UK will also be
provided by PwC.



3
To ensure compliance with Singapore and UK tax and Social Security regulations
and as a condition of your overseas assignment, you are also required to use the
services of PwC to prepare your Singapore and UK tax returns for the tax years
where services are performed and remuneration received applicable to your
assignment. The cost of this service is covered by the Company. Note that any
interest, penalties or additional professional fees attributable to insufficient
or untimely provision of information to PwC will be for your own account.



Social Security: The Company will cover the cost of actual UK social security
contributions for the duration of your assignment.


Local Law: You will be subject to any local UK rules of compliance and
confidentiality which may apply while you are working in the UK and you will be
expected to comply with any local laws and practices.
If you decide to leave AIUKSL within 24 months of the commencement date of your
international assignment (“the Commencement Date”), other than for redundancy,
disability or death, AIUKSL will not relocate you and your family to your home
country and it will seek to reclaim all (or a proportion of the) costs and
payments relating to your relocation to the UK, including transportation/ travel
costs and the shipment of goods. The precise ‘claw-back’ proportion will be
determined based upon the remaining term of the assignment, with 100%
‘clawed-back’ in the first 12 months and 50% ‘clawed-back’ in the period from 12
to 24 months after the Commencement Date.


Data Protection Act: To manage your assignment effectively we may need to
process personal data relating to you for the purpose of personnel and
employment administration. This may include the transfer of data to, and
processing by, other offices.


By signing this assignment letter, you consent under the UK Data Protection Act
and the Personal Data Protection Act 2012, to the processing of this personal
data. This is likely to include the provision that, from time to time, such data
be transferred to the other offices. Data will only be released to authorized
individuals for administrative purposes only.


Should you have any questions related to your assignment, please do not hesitate
to contact me on + 44 207 184 8518.






--------------------------------------------------------------------------------





Yours sincerely,
For and on behalf of
Aspen Insurance UK Services Limited




/s/ Peter Sanders


Peter Sanders
Head of Group Reward & HR Operations








I, Thomas Lillelund, agree to the terms and conditions as outlined in this
letter.






/s/ Thomas Lillelund      29/06/2016
Thomas Lillelund                Date    


